Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in interviews with Jason Smith on 22 June 22 and again on 18 July 2022.

The application has been amended as follows: 
In the Specification:

In the preliminary amendment of 5 September 2019 with heading “Amendments to the Specification”

Deleted the last two paragraphs ending with “BRIEF SUMMARY OF THE INVENTION” and “DETAILED DESCRIPTION OF INVENTION”

On page 11 of the PCT/GB2018/050241 publication changed "DESCRIPTION OF EMBODIMENTS" to 
-- DETAILED DESCRIPTION OF THE INVENTION --

In the Claims:

In Claim 10, line 12, after the word “lever” inserted the phrase
	-- which is --
 In Claim 10, line 13, after the word “nozzle” inserted the phrase
	-- and which causes the nozzle to oscillate. --
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 3-6, 8-10, 12, 14-15, and 18-25 are allowed over the closest prior art of record. Koele et al. (US 2010/0279081) and Gilbert (US 4,156,041) are considered to represent the closest prior art.
Regarding Claim 3, US’081 fails to teach oscillating in a swinging motion to have a heaviest distribution of fluid in a center of oscillation and a lightest distribution of fluid at two extents of an oscillation.
Regarding Claim 4, US’081 fails to teach arranging the nozzle to have a primary fluid emission direction that is angled to the vertical so that the spray zone is caused to have the heaviest distribution of fluid nearest the nozzle and the lightest distribution of fluid furthest form the nozzle. No other reference which teaches or fairly suggests the recited feature has been identified as of the time of this Office Action.
Regarding Claim 10, Gilbert (US’041) teaches a spray coating apparatus arranged, in use, to coat onto a substrate (carpet 18), the spray coating apparatus comprising a carriage 14 carrying a nozzle 10 or 11, the carriage being arranged, in use, to carry the nozzle in a first direction and at least partially traverse a fabric with the nozzle being arranged to be capable of emitting an uneven distribution of fluid in a second direction defining a non-zero angle relative to the first direction (since they can be pivoted so that the degree of interference between sprays can be regulated by varying nozzle direction), wherein the nozzle is pivotally mounted to the carriage (col. 3, lines 51-54 and 61-66). US’041 fails to teach "a reciprocating lever which is connected to the nozzle at a location spaced from a pivotal connection of the nozzle and which causes the nozzle to oscillate."
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712